*737
ORDER

PER CURIAM:
Russell Young (Husband) appeals the judgment of the trial court dissoMng his marriage to Shirley Young (Wife). He claims that the trial court erred in awarding Wife a portion of funds Husband received due to a disability award from the Veterans Administration, in awarding Wife one half of her attorney fees, and in awarding Wife maintenance. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b)'.